Opinion issued September 25, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00753-CV
____________

KRISTI SKINNER, Appellant

V.

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee




On Appeal from the 300th District Court
Brazoria County, Texas
Trial Court Cause No. 37171




MEMORANDUM OPINION
          Appellant has filed an unopposed  motion to dismiss her appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.